 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNAMARIE TAFT,                                 No. 2:19-cv-1875 JAM AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    MR. COOPER GROUP,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 11, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 4. Plaintiff has

22   not filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed October 11, 2019, are adopted in full; and

27   ////

28   ////
                                                       1
 1          2. The complaint (ECF No. 1) is DISMISSED without leave to amend because it fails to

 2   state a claim upon which relief can be granted.

 3
     DATED: December 4, 2019
 4
                                                  /s/ John A. Mendez____________        _____
 5

 6                                                UNITED STATES DISTRICT COURT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
